Citation Nr: 1538852	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-33 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for status post fracture of the right fibula and severe sprained ankle, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for diabetic nephropathy and hypertensive nephrosclerosis, currently evaluated as 0 percent disabling.

3.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a left shoulder condition.

4.  Entitlement to service connection for a left shoulder condition.

5.  Entitlement to service connection for a low back disorder (claimed as mild kyphosis of the thoracic spine or as twisted spine).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A July 2008 rating decision denied service connection for mild kyphosis of the thoracic spine.  A February 2010 rating decision found new and material evidence had been received sufficient to reopen the Veteran's previously denied claim for a left shoulder condition, and then denied the claim on its merits.  An April 2011 rating decision continued a noncompensable rating for diabetic nephropathy and hypertensive nephrosclerosis.  A June 2011 rating decision continued the disability rating of 20 percent for status post fracture of the right fibula and severe sprained ankle.  The Veteran filed timely Substantive Appeals for these claims.  

In October 2013, the Veteran testified at a personal hearing over which a hearing officer of the RO presided.  In April 2015, he testified at a personal hearing over which the undersigned Veterans Law Judge (VLJ) presided while at the RO.  A transcript of each hearing has been associated with his claims file.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for ischemic heart disease has been raised by the record in a September 2013 Veteran's Supplemental Claim for Compensation (VA Form 21-526b).  The Board does not have jurisdiction over it, and it is referred to the AOJ for action deemed appropriate in accordance with the revised regulations concerning the filing of claims.  See 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).   

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's residuals of right fibula fracture and severe sprained ankle manifest in symptoms that result in marked limitation of motion during the entire period on appeal, but not ankylosis or malunion of the tibia or fibula. 

2.  The Veteran's diabetic nephropathy and hypertensive nephrosclerosis is not manifested by constant or recurring albumin with hyaline and granular casts or red blood cells; edema; a history of diastolic blood pressure predominantly 100 or more; definite decrease in kidney function; blood urea nitrogen greater than 40 mg%; creatinine greater than 4 mg %; generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; the need for regular dialysis; or markedly decreased function of kidney or other organ systems.  

3.  The July 2008 rating decision that denied service connection for a left shoulder condition was not appealed and is final.

4.  Some of the evidence received since the July 2008 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

5.  The Veteran's left shoulder condition was not shown in service or for several decades thereafter, and the most probative evidence fails to link the current condition to service.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for status post fracture of the right fibula and severe sprained ankle are not met during the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262-5271 (2015).

2.  The criteria for a compensable rating for diabetic nephropathy and hypertensive nephrosclerosis are not met during the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.111b, Diagnostic Code 7541 (2015).

3.  New and material evidence has been received to reopen the claim of service connection for a left shoulder condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  The criteria for establishing service connection for a left shoulder condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA'S DUTY TO NOTIFY AND ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2015).

In the present case, in a January 2010 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claim for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The letter further explained that new and material evidence must be received to reopen the Veteran's claim for a left shoulder condition and the facts to which the evidence must relate. 

With respect to his claims for a higher rating, in a September 2010 letter issued prior to the decisions on appeal, the letter advised the Veteran that the evidence must show that his service-connected disabilities have gotten worse.  The letter further advised the Veteran of how effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met.

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, and the statements of the Veteran and his representative.  The Veteran has not identified any other outstanding records that have not been requested or obtained. 

The Board notes that the Veteran has not been afforded a VA examination concerning his claim for service connection of a left shoulder condition.  The Board, however, finds that no such examination is required in this case.  As will be explained below, there is no medical or credible lay evidence that shows the Veteran incurred a left shoulder injury in service or that his current left shoulder condition is the result of his military service.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran was provided with VA examinations in connection with his claim for an increased rating for residuals of right fibula fracture and strained ankle in March 2012 and December 2013, with a September 2014 addendum medical opinion.  He was also provided with VA examinations in connection with his claim for a compensable rating of his diabetic nephropathy and hypertensive nephrosclerosis in October 2010, March 2012, April 2013, December 2013, and April 2015.  The Board finds that these examinations are adequate for rating purposes.  The examiners were informed of and documented the relevant facts regarding the Veteran's medical history and current status.  The opinions show that the examiner considered all relevant evidence of record, including the Veteran's statements.  The Board finds that the VA examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the current severity of the Veteran's disabilities in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during hearings before a hearing officer at the RO in October 2013 and the undersigned VLJ in April 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the hearings.  The hearings focused on the evidence necessary to substantiate the claims for service connection and increased ratings and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claims, or that a reasonable person could be expected to understand from the notice what was needed.  The Veteran testified to the onset, severity, and duration of his symptoms.  As such, the Board finds that, consistent with Bryant, the hearing officer at the RO and the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearings constitute harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at hearings.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  INCREASED RATINGS

A.  General Relevant Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2015).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  In addition,  consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014).  Reports of examination must be interpreted in light of the whole recorded history and reconciled into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2015).  Each disability must be considered from the point of view of the veteran working or seeking work.  Id.  Functional impairment is to be evaluated on the basis of lack of usefulness, and the effects of the disability upon the veteran's ordinary activities and conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

B.  Residuals of Right Fibula Fracture and Sprained Ankle 

Relevant Law

Here, the Veteran contends that he is entitled to an increased disability rating for residuals of a right fibula fracture and severe sprained ankle, currently evaluated as 20 percent disabling.  

Historically, service connection was awarded for a right ankle condition by a July 2008 rating decision.  A 10 percent disability rating was assigned, effective May 23, 2008.  In August 2010, the Veteran brought a claim for an increased rating for his right ankle and a claim for entitlement to service connection for his right leg.  In an April 2011 rating decision, the evaluation of the Veteran's right ankle condition was increased to 20 percent effective August 11, 2010, but a decision on the right leg condition was deferred.  

The current appeal stems from a June 2011 rating decision that combined the Veteran's claim for a right leg condition with the previous evaluation of his right ankle condition.  The RO stated this change was necessary due to 38 C.F.R. § 4.14 that states "[t]he evaluation of the same disability under various diagnoses is to be avoided."  Accordingly, the RO recharacterized the Veteran's disability as status post fracture of the right fibula and severe sprained ankle, and continued the 20 percent evaluation.

The Veteran's residuals of fracture of the right fibula and sprained ankle have been rated under Diagnostic Codes (DCs) 5262-5271.  See 38 C.F.R. § 4.71a, DCs 5262-5271 (2015).  Hyphenated diagnostic codes may be used when a rating is determined on the basis of a residual condition.  38 C.F.R. § 4.27 (2015).  Therefore, DC 5262-5271 indicates residuals of impairment of the tibia and fibula (DC 5262) are rated under the diagnostic code for limitation of motion of the ankle (DC 5271).  

An ankle disability is rated under DC 5271 on limitation of motion.  Normal range of motion for the ankle is plantar flexion from 0 to 45 degrees and dorsiflexion from 0 to 20 degrees.  See 38 C.F.R. § 4.71a, Plate II (2015).  The Veteran has been assigned the maximum 20 percent rating for marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271 (2015).  

The words "slight," "moderate," "severe," and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).   

In addition, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  However, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Mitchell, 25 Vet. App. at 33 and 43.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59 (2015).  However, consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Background

An October 2010 VA primary care record shows the Veteran complained of right leg and right ankle pain.  He reported that stepping off a curb results in an awkward step that causes pain and swelling.  X-rays were ordered and a consultation was made to orthopedics for ankle and leg instability and chronic pain.

October 2010 x-rays of the right ankle reveal that the ankle joint appeared fairly well-maintained.  There was well corticated ossific density adjacent to the medial malleolus that may be a normal variant or could represent old fracture.  There was very slight deformity along the distal fibular shaft that may be related to an old fracture.  There were no acute fractures.  There was some spurring at the insertion of the Achilles tendon.  There was no significant change when compared to July 2008 x-rays.

October 2010 x-rays of the tibia and fibula show no acute fracture or dislocation.  There was some irregularity involving the distal fibula, which may indicate previous injury.  There was a small ossicle related to the medial malleolus that could indicate previous injury or ununited accessory ossification center.  There was a density adjacent to the lateral aspect of the talus suggesting previous injury as well.  

A January 2011 Physical Medicine Rehabilitation Consultation record states that the Veteran was there for a right ankle brace due to a diagnosis of ankle instability.  His right ankle range of motion was 25 to 45 degrees.  His strength was graded 4/5.  The Veteran was issued a large ankle brace at his request.  

At a March 2011 orthopedic consultation, the Veteran complained of chronic pain in his right ankle and significant pain when he was on his feet a lot.  He also reported some swelling.  The Veteran ambulated without much limp.  On examination, the Veteran had a palpable defect along his distal third of his fibular shaft laterally.  He had good range of motion at the ankle, actively and passively.  The October 2010 x-rays were reviewed.  It was noted that there were no acute injuries and no obvious significant arthritic changes; although, there were some normal arthritic changes at the ankle.  The assessment was that the Veteran had some chronic pain at the right ankle secondary to an old fracture.  

The Veteran was afforded a VA examination in June 2011 to assess whether he had a past fracture associated with his in-service basketball injury.  In relevant part, the examiner found loss of all dorsiflexion and loss of the first two degrees of plantar flexion initially.  After repetitive motion, there was loss of all dorsiflexion and loss of the first 10 degrees of plantar flexion.  The examiner noted that ankylosis refers to a joint with no motion, which is not the Veteran's case.  

The Veteran was seen for follow up in the orthopedic clinic in September 2011.  It was discussed that, if the pain continued to worsen, the Veteran could possibly have an ankle fusion.  The Veteran did not wish to have surgery, stating that he could live with the pain and that it comes and goes.  

The Veteran was afforded a second VA examination in March 2012.  The Veteran complained of continuing pain in the ankle and the distal third of his tibia at roughly 7-8/10.  The pain flared with stepping on his foot/ankle, and at times he woke in significant pain.  The pain lasted one to three hours depending on medication use, but he usually worked through the pain.  He was issued a brace, but used it only occasionally because it could be uncomfortable.  

On examination, right ankle plantar flexion ended at 25 degrees, with objective evidence of pain beginning at 0 degrees.  Dorsiflexion ended at 20 degrees or greater, with objective evidence of pain beginning at 0 degrees.  There was no change in range of motion following repetitive-use testing.  With respect to functional loss or impairment following repetitive use, the examiner checked less movement than normal; pain on movement; deformity; interference with sitting, standing, and weight-bearing; and walks with a mild limp.  There was localized tenderness or pain on palpation.  Muscle strength was 5/5.  No joint instability or ankylosis was present.  There were no shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, or malunion of calcaneus or talus.  X-rays from September 2011, which were compared to the October 2010 x-rays, show the well corticated ossific density at the tip of the right medial malleolus.  Ankle mortise was otherwise intact.  The impression was a largely unremarkable right ankle.  

The Veteran was afforded a third VA examination in December 2013 that was performed by the examiner who also performed the March 2012 examination.  The Veteran was able to rise easily from his waiting room chair and ambulated into the examination room easily in a heel-to-toe manner.  He was not using a cane or wearing an ankle brace.  He was able to take off and put on his shoe and sock without difficulty.  The Veteran did not report any flare-ups that impacted the function of his ankle.  

On examination, right ankle plantar flexion ended at 30 degrees, with objective evidence of pain beginning at 10 degrees.  Dorsiflexion ended at 20 degrees or greater, with objective evidence of pain beginning at 0 degrees.  There was no change in range of motion following repetitive-use testing.  With respect to functional loss or impairment following repetitive use, the examiner checked less movement than normal and pain on movement.  There was localized tenderness or pain on palpation.  Muscle strength was 5/5.  No joint instability or ankylosis was present.  There were no shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, or malunion of calcaneus or talus.  The examiner noted that there was no change on x-ray from the September 2011 study.  The examiner determined that the Veteran's right fibula and ankle were stable and essentially unchanged from the previous examination.  

The examiner did note that the Veteran pushed back against the examination and that the goniometer numbers did not match what the examiner observed.  When putting his shoe back on, the Veteran was able to plantar flex over 30 degrees.  The examiner also noted that the Veteran's pain level was also somewhat out of proportion on examination versus walking and putting pressure on his foot/ankle when coming into and out of the examination room.  The examiner noted that commenting on the DeLuca factors would require mere speculation on his part during any flare-up, as one would expect to see increased pain/discomfort, as well as decreased range of motion. 

In a September 2014 addendum opinion to the December 2013 examination report, the examiner stated that Mitchell factors cannot be clearly delineated.  On examination, there was no additional limitation of range of motion following repetitive-use testing.  There was also no weakened movement, excess fatigability, or incoordination reported.  The examiner stated that it is possible that the patient could have increased pain, weakness, fatigability, or incoordination on repetitive motion or use over a period of time, but to state this measurement in degrees of additional loss of range of motion due to pain or use over time or during flare-ups would require resorting to mere speculation. 

At his April 2014 Board hearing, the Veteran testified that he has pain most of the time, his ankle swells from time to time, and he has to be careful coming off a sidewalk because if he steps off it will hurt.  He reported falling three times before he got a cane.  He stated he can only bend his right ankle about half of what he can bend his left ankle.  

Analysis

After a careful and thorough review of all the medical and lay evidence of record,  and taking into account possible additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, the Board finds that the currently assigned 20 percent disability rating for the Veteran's residuals of right fibula fracture and severe sprained ankle appropriately approximates the Veteran's degree of disability for the entire period on appeal.  

The Board acknowledges that at times during the period on appeal the Veteran's range of motion was normal and described as good.  At the March 2012 and December 2013 VA examinations, the Veteran's plantar flexion was 25 to 30 degrees, but the examiner opined in December 2013 that in actual use the Veteran had range of motion greater than 30 degrees.  The Veteran did not exhibit any additional loss of range of motion after repetitive use.  He was easily able to heel-to-toe walk, walked without assistive devices, and walked with only a mild limp.  His x-rays were largely unremarkable.  The Veteran did not exhibit ankle instability and had normal, or near normal, muscle strength.  At his December 2013 VA examination, the Veteran denied any flare-ups.  The totality of these factors suggest that the Veteran's disability is only moderate, warranting a 10 percent disability rating, especially with respect to the Veteran's disability in December 2013.  

Moreover, the Board notes that the Veteran has inconsistently reported his ankle pain.  It is reported as chronic and ever present at times, but also as coming and going.  It appears to increase in specific situations, such as prolonged standing or mis-stepping off a curb.  The December 2013 VA examiner noted that the Veteran's pain was out of proportion on examination versus his actual function.  It should be noted that pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  However, when taking in to consideration the Veteran's pain with motion, at least some occasional flare-ups lasting one to three hours as reported at his March 2012 examination, and some decrease in function following repetitive use, the Board finds that the higher 20 percent rating for marked impairment appropriately reflects the Veteran's overall functional impairment due to these factors for the entire appeal period.

The criteria for the next higher rating, 30 percent, have not been met at any point during the rating period on appeal.  DC 5270 provides for a disability rating greater than 20 percent; however, it is not for application as the Veteran's disability is not manifested by ankylosis.  38 C.F.R. § 4.71a, DC 5270 (2015).  Ratings in excess of 20 percent are also available under DC 5262 when there is marked ankle disability, but only in cases where there is also malunion of the tibia or fibula.  However, there is no objective evidence of malunion of the tibia or fibula in the present case.  Therefore, a rating in excess of 20 percent is not warranted under DC 5262.  

In so finding, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of any impairment attributable to the service-connected disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  In addition, their reports provide sufficient information to allow the Board to apply the schedular criteria.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

The Board acknowledges that the Veteran testified at his April 2015 Board hearing that he has fallen three times.  The Veteran also testified that he has been having a lot of problems with his feet, namely numbness and a burning sensation in them.  In an April 2013 rating decision, the Veteran was granted service connection for right and left lower extremity peripheral neuropathy, evaluated as 10 percent disabling in each extremity effective January 2012.  Given that the Veteran did not report falling or numbness and a burning sensation in his feet at any of his VA examinations to evaluate his fibula and ankle, including his December 2013 VA examination, the Board finds it reasonable to conclude that the Veteran did not associate his falls with his fibula and ankle disability, and that the falls are more likely related to the Veteran's separately service-connected peripheral neuropathy. 

The Board finds further that there is no basis for a staged rating of the Veteran's right fibula and ankle disability as the Veteran's fibula and ankle disability remained relatively consistent throughout the appeal period (see Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007)), and the claim for a higher rating must be denied.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Rating Schedule represents, as far as is practicable, the average impairment of earning capacity.  See 38 C.F.R. § 3.321(a),(b) (2015).  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right fibula and ankle disability with the established criteria found in the Rating Schedule.  In the present case, the schedular rating criteria contemplate the extent and severity of the Veteran's symptoms, which primarily consist of pain and functional impairment.  The symptoms associated with the Veteran's right fibula and ankle disability are not shown to cause any impairment that is not already contemplated by the applicable rating criteria.  The schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Accordingly, the Board finds that all findings and impairment (painful motion, limitation of motion, functional limitation with repetitive use, a mild limp, and occasional flare-ups) associated with the disability at issue are encompassed by the schedular criteria for the rating assigned.   

The Veteran has not described any exceptional or unusual features of his disability, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his right fibula and ankle disability.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.




C.  Diabetic Nephropathy and Hypertensive Nephrosclerosis

The Veteran seeks an increased rating for his diabetic nephropathy and hypertensive nephrosclerosis, which are currently rated as noncompensable.

Relevant Law

The Veteran's diabetic nephropathy and hypertensive nephrosclerosis were rated by analogy under DC 7541 when they were first granted service connection in a January 2010 rating decision.  38 C.F.R. § 4.115b, DC 7541 (2015).  Thereafter, they were rated as part of the diabetic process under DC 7913.  Note (1) to 38 C.F.R. § 4.119, DC 7913, provides that noncompensable complications are considered part of the diabetic process under DC 7913. 

DC 7541 provides that renal involvement in diabetes mellitus will be rated as renal dysfunction under 38 C.F.R. § 4.115a .  A 30 percent rating is assigned under 38 C.F.R. § 4.115a for renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema; or hypertension at least 10 percent disabling under DC 7101.  A 60 percent rating is assigned for renal dysfunction with constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under DC 7101.  An 80 percent rating is assigned for renal dysfunction with persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg%; or creatinine 4 to 8 mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A maximum 100 percent rating is assigned under 38 C.F.R. § 4.115a for renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria, or BUN more than 80 mg%, or creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a (2015).

Hypertension is rated pursuant to 38 C.F.R. § 4.104, DC 7101.  A 10 percent rating is assigned for hypertension with diastolic pressure (bottom number) predominantly 100 or more, or systolic pressure (top number) predominantly 160 or more.  A 10 percent rating also is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for hypertension with diastolic pressure predominantly 120 or more.  The maximum 60 percent rating is assigned for hypertension with diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101 (2015).

Background

At an October 2010 VA examination, the Veteran could not state anything new with regard to his diabetic neuropathy and hypertensive nephrosclerosis that would entitle him to an increase in his rating.  He denied lethargy, weakness, or anorexia.  He had intentional weight loss of seven to ten pounds.  The Veteran denied chronic urinary tract infections, a history of renal colic or nephrolithiasis, any episode of acute nephritis, and hospitalization for a genitourinary issue.  He was prescribed two medications for hypertension.  His blood pressure was recorded as 132/71, 130/68, and 134/70.  

The examiner opined that there did not appear to be anything symptomatically new in regard to the Veteran's nephropathy.  There also did not appear to be any new finding in regard to the Veteran's blood pressure or blood pressure therapy.  The Veteran's reported values for BUN and creatinine in an August 2009 VA examination were 28 mg/dL (normal 6-20) and 1.3 mg/dL (normal .5-1.2) respectively.  The most recently charted values from August 2010 showed a BUN of 13 mg/dL and creatinine of 1.1 mg/dL.  The estimated glomerular filtration rate (eGFR) remained intact at 81 mL/min.  The Veteran's urinalysis continued to reveal proteinuria, but there was no evidence of proteinuria in a nephrotic range.  Urine protein was reported as 1+ (normal negative) in July 2010.

At a March 2012 VA examination, the examiner noted that the Veteran's blood pressure appeared well controlled based on readings of 132/76 in October 2010, 121/70 in July 2011, and 124/76 in January 2012.  He was taking two antihypertensive medications.  The Veteran denied any history of kidney problems, including urinary tract infections and kidney stones.  The examiner determined that the Veteran did not have renal dysfunction.  Laboratory studies of January 2012 showed a BUN of 10 mg/dL, creatinine of 1.15 mg/dL, and eGFR greater than 60.  A urinalysis of October 2010 showed trace proteinuria (albumin).  The Veteran was diagnosed with class I kidney disease as due to diabetic neuropathy and hypertensive nephrosclerosis.   

At an April 2013 VA examination, the examiner again found that the Veteran did not have renal dysfunction.  The examiner noted that the Veteran does not have hypertension due to renal dysfunction or caused by a kidney condition.  Blood pressure readings were 111/73 and 120/70 in September 2010, 132/77 and 126/68 in October 2012, 131/66 in November 2012, 116/67 in December 2012, 137/67 in March 2013, and 135/69 and 89/51 in April 2013.  The Veteran was taking two medications for his hypertension.   Laboratory studies of April 2013 showed a BUN of 9 mg/dL, creatinine of 1.06 mg/dL, and eGFR greater than 60.  A urinalysis of March 2013 was negative for proteinuria. 

At a December 2013 VA examination, the examiner noted there were no changes in the Veteran's kidney history since the April 2013 VA examination.  It was noted the Veteran did not have renal dysfunction or a history of recurrent urinary tract or kidney infections.  Laboratory studies of December 2013 showed a BUN of 16 mg/dL, creatinine of 1.01 mg/dL, and eGFR greater than 60.  A urinalysis of December 2013 was 1+ for proteinuria.  The examiner noted that the Veteran had some protein in his urine as of that date, but that it was not a persistent finding.

At an April 2015 VA examination, the examiner noted that the Veteran's renal function, as reflected by the eGFR of September 2014, was intact; however, the examiner noted that the Veteran demonstrated persistent proteinuria since 2009.  The Veteran denied uremic symptoms and his examination was not notable for dependent edema.  

After reviewing the Veteran's reported urinalyses during the period on appeal, the Board notes that the presence of hyaline and granular casts were not reported for any urinalysis.  The presence of red blood cells was noted in October 2010 with less than one; however, as the presence of five or less cells is considered normal, this finding is not significant.  Moreover, this one time notation, is not demonstrative of constant or recurring albumin with red blood cells. 

With respect to the Veteran's hypertension, the Veteran denied a history of hypertension when he established care with VA in April 2007.  His blood pressure was recorded as 138/88 at that time.  His blood pressure was recorded as 156/83 in June 2007, 154/89 on July 3, 2007, and 154/89 and 159/86 on July 30, 2007.  The Veteran was diagnosed with hypertension on July 30, 2007 and one medication begun as treatment.  Thereafter, the Board does not note diastolic pressures predominantly of 100 or more.   

Analysis

The Board finds that the evidence of record does not warrant a compensable disability rating for any period on appeal for the Veteran's diabetic nephropathy and hypertensive nephrosclerosis.  The probative lay and medical evidence of record does not establish constant or recurring albumin with hyaline and granular casts or red blood cells.  There is no finding of edema on examination.  The Veteran also does not warrant a rating of 10 percent for hypertension under DC 7101, as the Veteran does not have a history of diastolic pressure predominantly 100 or more.  Thus, a 30 percent rating for renal dysfunction is not warranted.

The Veteran also does not meet the criteria for a rating of 60 percent or higher for renal dysfunction, as he does not exhibit constant albuminuria with some edema; definite decrease in kidney function; BUN greater than 40 mg%; creatinine greater than 4 mg%; generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; the need for regular dialysis; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a (2015).  

In so finding, the Board notes that the Veteran has not alleged anything new with regard to his diabetic neuropathy or hypertensive nephrosclerosis that would entitle him to an increase in his rating.  As such, the Board finds the competent and credible medical evidence provided by the VA examiners that evaluates the true extent of any impairment attributable to the service-connected disability to be highly probative with respect to current status of the Veteran's disability.

The Board finds there is no other diagnostic code that is more appropriate for rating the Veteran's diabetic nephropathy and hypertensive nephrosclerosis.  The Board finds further that there is no basis for staged rating of the Veteran's disability pursuant to Fenderson, as the Veteran's disability remained relatively consistent throughout the appeal period (see Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007)), and the claim for a higher rating must be denied.
.
In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

There also is no evidence of exceptional or unusual circumstances to warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The Veteran's symptoms of his diabetic nephropathy and hypertensive nephrosclerosis (recurring proteinuria, hypertension, and intermittently, mildly elevated BUN and creatinine levels) are fully addressed by the rating criteria under which such disability is rated.  Moreover, there are higher ratings available under the schedular rating criteria, but the Veteran has not been shown to have such symptomatology. 

The Veteran has not described any exceptional or unusual features of his disability, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his diabetic nephropathy and hypertensive nephrosclerosis.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  LEFT SHOULDER CONDITION

A.  Reopening of the Previously Denied Claim

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

Only evidence presented since the last final denial on any basis (whether by the Board or RO, and whether upon the merits of the case or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when the claimant has provided new and material evidence as to another missing element).

In its July 2008 rating decision, the RO denied service connection for a left shoulder condition because there was no evidence of a diagnosed left shoulder condition in service and the Veteran had not submitted any evidence showing he sought treatment for or had a current left shoulder condition.  Notice of that decision was provided on August 1, 2008.  A notice of disagreement was not filed within one year of the notice of that decision.  Moreover, no correspondence or evidence was received from the Veteran concerning his left shoulder within one year of that notice.  See 38 C.F.R. § 3.156(b) 2014.  Thus, the Board finds that the July 2008 rating decision is final.

The RO determined in its February 2010 decision that new and material evidence had been received and reopened the Veteran's claim.  The RO then denied the Veteran's claim on its merits.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  Therefore, the Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

For purposes of clarifying the last final rating decision in this case, the Board notes that, in August 2010, the Veteran submitted a statement requesting service connection of a left shoulder condition.  The RO found that the February 2010 rating decision was final, and treated the August 2010 statement as a claim to reopen the prior February 2010 decision.  Thereafter, in an April 2011 rating decision, the RO found that new and material evidence had not been submitted to reopen the previously denied claim.  

However, the August 2010 statement was received within one year of the February 2010 rating decision.  The Board will treat it as a notice of disagreement with the February 2010 decision, which prevents that decision from becoming final.  As such, the last final relevant decision in this case is the July 2008 rating decision, not the February 2010 decision. 

Some of the evidence received after the July 2008 rating decision includes, in relevant part, VA treatment records that show the Veteran reported shoulder pain in connection with Comprehensive Pain Assessments in June 2008 and October 2008.  In May 2009, the Veteran sought treatment at a VA emergency room for pain in his left neck and shoulder attributed to a mass in his neck.  Beginning in January 2011, the Veteran began complaining of pain in his left shoulder that he attributed to an in-service fall while playing basketball in 1968.  An x-ray is reported in August 2012 as showing mild degenerative changes in both shoulders. 

The Veteran's claim was denied, at least in part, because there was no evidence that he sought treatment for or had a current left shoulder condition.  Newly received evidence need only help prove one unestablished element to qualify as new and material evidence to reopen the claim.  Shade, 24 Vet. App. at 120.  Thus, the Board finds that the new evidence that the Veteran sought treatment for left shoulder pain and has been diagnosed with mild degenerative changes in his shoulder relates to an unestablished fact necessary to substantiate the claim.

The Board also finds that this new evidence is not cumulative or redundant of the evidence of record at the time of the July 2008 rating decision.  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been received to reopen the claim for a left shoulder condition.  In addition, the Board finds that no further development is necessary before it proceeds to adjudicate the claim on its merits.

B.  Service Connection

Relevant Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In general, service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including degenerative changes, commonly referred to as arthritis, can be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b) (2015).  Section 3.303(b) equates the showing of a chronic disease in service "with a reliable diagnosis of the chronic disease while in service."  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  The regulation does not mean that any manifestation of joint pain in service will permit service connection of arthritis, first shown as a clearcut clinical entity, at some later date.  38 C.F.R. § 3.303(b) (2015).  "To be 'shown in service,' the disease identity must be established and the diagnosis not be subject to legitimate question."  See Walker, 708 F.3d at 1335. 

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation, such as sensorineural hearing loss and arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a) (2015).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Background

Service treatment records contain an August 1966 orthopedic consultation request that lists the reason for the request as low back and "intra scapular" pain; however, the August 1966 orthopedic consultation notes discuss only back pain and its etiology.  There is no note of shoulder pain.  A June 1968 record shows that the Veteran complained that he hurt his ankle while playing basketball.  In the seven documented visits for treatment of the Veteran's ankle in June and July 1968, never once did the Veteran complain that his left shoulder hurt or was injured in the fall.  The January 1969 Report of Medical Examination in connection with the Veteran's release from active duty shows the Veteran's upper extremities were normal.  No complaints of shoulder pain or injury were noted; although, low back pain was noted.

The first post-service documented complaints of shoulder pain was in June 2008 and October 2008 VA treatment records that show the Veteran reported shoulder pain in connection with Comprehensive Pain Assessments.  No treatment was sought for shoulder pain at those times and no diagnosis was provided.  

In May 2009, the Veteran sought treatment at a VA emergency room for pain and swelling in his left neck and shoulder.  A computerized tomography (CT) scan showed a mass in the left sternocleidomastoid muscle.  The Veteran was treated with antibiotics that reduced the size of the mass and the pain.  In August 2010, a follow up CT scan revealed that the mass seen in May 2009 was no longer present.  The sternocleidomastoid muscles appeared symmetrical and normal.  There was no report of any abnormality of the left shoulder.

An October 2010 Comprehensive Pain Assessment again noted shoulder pain.

The first documented request for treatment of left shoulder pain was in January 2011.  The Veteran presented with a new complaint of chronic left shoulder pain from a previous injury in the line of duty.  No assessment or treatment was provided for the pain.  Thereafter, the Veteran frequently complained of left shoulder pain.

An August 2012 Occupational Therapy Consultation Note shows that the Veteran reported that his left shoulder pain started in 1968 after a fall during a basketball game in service.  He stated that he went to base medical, where an x-ray was performed and he was seen by a physician.  An x-ray is reported at the consultation as showing that the glenohumeral relationship appears narrowed in both shoulders.  No fracture-dislocation or soft tissue calcification was demonstrated.  The impression was mild degenerative changes of both shoulders. 

At his October 2013 hearing before an officer of the RO, the Veteran testified that he hurt his left shoulder in the same basketball fall where he hurt his right ankle.  He stated that when he fell someone came down on his right ankle and at the same time on his body.  He was jammed to the ground on his shoulders.  He testified further that he got treatment for the fall at the aid station on base and his arm was put in a sling.  He went back to see the doctor at least five to ten times for his left shoulder and x-rays were taken at one time.  He stated that he did not get any treatment for the shoulder until he started going to VA.

At his April 2015 Board hearing, the Veteran's representative emphasized that an August 1966 orthopedic consultation request notes intra scapular pain.  The Veteran testified that there was some pain in his left shoulder, and then he re-injured his shoulder in the basketball fall.  The Veteran recalled getting treatment for his shoulder three times in service.  Following service, the Veteran does not remember bringing his left shoulder pain to a physician's attention until he started treatment at VA.  

Analysis

The Board finds that the Veteran is competent to testify as to his fall while playing basketball that occurred in service because it is within his own personal knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no credible lay or medical evidence that the Veteran incurred any left shoulder injury in that fall.  

The Board acknowledges that the Veteran is competent to report that he has pain in his left shoulder.  See Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011).  While the Veteran is competent to report pain in his left shoulder, the Board unfortunately cannot find the Veteran credible in his assertions as to the onset or etiology of his left shoulder pain.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board finds that the Veteran's current assertions that he suffered a left shoulder injury as a result of the fall while playing basketball in 1968 to be inconsistent with the other (lay and medical) evidence of record.  As noted above, a June 1968 record shows that the Veteran complained that he hurt his ankle playing basketball.  In the seven documented visits for treatment of the Veteran's ankle in June and July 1968, never once did the Veteran complain that his left shoulder hurt or was injured in the fall.  There also is no record showing that an x-ray of the Veteran's left shoulder was ever taken or that a sling was dispensed for his left shoulder as the Veteran now claims was done.  In an additional five visits for other treatment in July 1968, the Veteran made no mention of left shoulder pain.  The Board does not find it plausible that, if the Veteran actually did hurt his shoulder in the fall, he would not have mentioned his shoulder pain at one of the twelve visits during June and July 1968.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736, 742, 116 L.Ed.2d 848 (1992) ("statements made in the course of receiving medical care . . . are made in contexts that provide substantial guarantees of their trustworthiness.").  In addition, the June 1969 examination in connection with the Veteran's release from active duty shows the Veteran's upper extremities were normal.  No complaints of shoulder pain were noted; although, low back pain was noted.

The Veteran testified at his hearings before the officer of the RO and the undersigned VLJ that he did not call his left shoulder pain to the attention of any health care provider until he began treatment with VA.  The Veteran began treatment with VA in April 2007, 38 years after his separation from service.  The first documented note of any shoulder pain is in June 2008 and October 2008 Comprehensive Pain Assessments, but there was no request for treatment at that time.  The first documented request for treatment of left shoulder pain that the Veteran associated with the basketball fall was not until January 2011.  This is more than 40 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors). 

Unfortunately, because of these conflicting and inconsistent statements and conduct on the part of the Veteran, the Board cannot find the Veteran's statements regarding the date of onset of his left shoulder condition reliable and persuasive.  Consequently, the lay evidence regarding the date of onset and etiology must be deemed not credible.  

The Board notes that it does not find that the Veteran's lay statements of pain in his left shoulder since service lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to lack credibility because they are internally inconsistent, inconsistent with the Veteran's conduct, and inconsistent with the credible medical evidence of record.  

In addition, there is no credible evidence of record that the Veteran's current left shoulder condition manifested in service or to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).  As noted above, the showing of a chronic disease in service requires a reliable diagnosis of the chronic disease while in service.  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  Moreover, the regulation does not mean that any manifestation of joint pain in service will permit service connection of arthritis, first shown as a clearcut clinical entity, at some later date.  38 C.F.R. § 3.303(b) (2015).  The first evidence of arthritis by x-ray was not reported until August 2012, more than 43 years after separation from service.  Moreover, the Board notes that the assessment at that time was mild degenerative changes of both shoulders, and not just degenerative or worse changes in his left shoulder.  Thus, service connection on a presumptive basis for a chronic disease is not warranted. 

The Board acknowledges that an August 1966 service treatment record notes "intra scapular" pain in a request for an orthopedic consultation of the Veteran's low back pain.  There is, however, no mention of shoulder pain in the consultation notes, only the Veteran's low back pain and its etiology.  In addition, the Board is unable to find a definition of "intra scapular" pain.  The Board finds it more plausible that the notation should have been to "interscapular" pain, which is pain between the scapulae.  See Dorland's Illustrated Medical Dictionary 950 (32nd ed. 2012).  The scapula is the flat, triangular bone in the back of the shoulder also called the shoulder blade.  Id. at 1673.  Interscapular pain can be associated with low back pain.  In addition, given that there is no reference to left versus right shoulder pain, the Board finds it reasonable to conclude that the pain described was indeed between the Veteran's shoulder blades.  This non-specific reference to "intra scapular" pain is the one and only reference in the Veteran's service treatment records to any pain remotely related to or in the area of his shoulders.  Even if the Veteran did experience pain in his left shoulder in August 1966, as noted above, not every manifestation of joint pain in service will permit service connection of arthritis that is first shown as a clearcut clinical entity at some later date.  38 C.F.R. § 3.303(b) (2015).

In regard to continuity of symptoms, the Board finds that the Veteran's degenerative arthritis of the left shoulder is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, due to the finding that there is no credible or probative evidence of continued left shoulder pain or disability after service, service connection based on continuity of symptomatology is not warranted either. 

After consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's current left shoulder condition was not shown in service or within one year of separation from service, and has not been shown by competent and probative medical evidence to be etiologically related to his active service.  Accordingly, service connection for a left shoulder disability is not warranted on any basis.  See 38 C.F.R. §§  3.303, 3.307, 3.309 (2015).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent for status post fracture of the right fibula and severe sprained ankle is denied for the entire period on appeal.

Entitlement to a compensable disability rating for diabetic nephropathy and hypertensive nephrosclerosis is denied for the entire period on appeal.

New and material evidence having been received, the claim of entitlement to service connection for a left shoulder condition is reopened.

Entitlement to service connection for a left shoulder condition is denied.


REMAND

Although the Board regrets the additional delay, the Board finds that further development is needed prior to disposition of the Veteran's claim for a low back disorder.  

The Veteran's February 1965 pre-enlistment Report of Medical Examination notes that the Veteran had back strain in the past that was non-symptomatic and not disqualifying.  An October 1965 induction examination shows the Veteran's spine as normal.  August 1966 Orthopedic Clinic records show that the Veteran reported his first episode of low back pain in 1962, approximately four years prior to service.  He had been doing well until about June 1966, when he felt low back pain develop when he was standing guard duty.  Examination revealed slight thoracic scoliosis.  X-rays showed spondylolisthesis, apparently at L5.  It was recommended that the Veteran be discharged, as the spondylolisthesis existed prior to enlistment with no service aggravation; however, the Veteran was not discharged.  The Veteran's January 1969 examination at release from active duty notes a history of low back pain.

The Veteran was afforded a VA examination in March 2008.  The Veteran reported that his low back pain developed while on active duty.  He was told that he had a twisted back and spondylolisthesis of the lumbar spine.  His back pain continued after service and was progressively getting worse over time.  He denied surgery to his back.  On examination, the thoracolumbar region showed evidence of mild kyphoscoliotic curve in his thoracic spine, concave to the left.  A slight decrease in lumbosacral range of motion was found, but the Veteran was involved in a motor vehicle accident in January 2008.  The examiner's assessment, based also on x-ray findings, was mild kyphoscoliosis of the thoracic spine with compression fracture of T12-L1, and degenerative joint disease of the thoracolumbar spine with fusion of the sacroiliac joints (mild to moderate degree).

A focused addendum medical opinion was obtained in May 2008.  The physician opined that the compression fracture of T12 and L1 most likely resulted from the January 2008 motor vehicle accident and was the cause of the decreased range of motion found on examination in March 2008.  The examiner further opined that the decreased range of motion was not likely due to any kyphoscoliosis that was present during service.  The examiner noted that scoliosis is not caused by twisting of the muscles in the spine, but is a congenital disorder not related to injury. 

The Veteran's February 1965 pre-enlistment examination notes that the Veteran had past back strain, but the October 1965 induction examination notes the Veteran's spine as normal.  It is unclear as to whether the pre-service back strain is the result of the Veteran's subsequent, multiple back diagnoses.  The Veteran was diagnosed in service with spondylolisthesis, but was diagnosed post-service with kyphoscoliosis and degenerative joint disease of the thoracolumbar spine with fusion of the sacroiliac joints.  In addition, it is noted that kyphoscoliosis is a congenital disorder.  As such, the Board finds that a remand is necessary to obtain a medical opinion from an orthopedic spine surgeon or neurosurgeon to clarify the specific nature of the Veteran's low back disorder.  The need for a new examination is left to the discretion of the physician offering the medical opinion.  

Additionally, at the April 2015 Board hearing, the Veteran testified that he saw a private physician for his back and had received chiropractic treatment.  Similarly, VA records suggest that the Veteran had treatment from a private chiropractor.  As such, on remand these private treatment records should be obtained.  

All relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment to him for his low back disorder, including chiropractic treatment.  Obtain all VA treatment records that have not been obtained already.  Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  After the above development has been completed, obtain a medical opinion from an orthopedic spine surgeon or neurosurgeon competent to provide the opinions requested below concerning the Veteran's low back disorder.  The need for a new examination is left to the discretion of the VA physician offering the medical opinion.  The claims file and a copy of this remand must be made available to and reviewed by the physician.  The examination report must include a notation that this record review took place.  

(a)  Based on a review of the entire record, the physician should render any and all relevant diagnoses pertaining to the Veteran's low back disorder. 

(b)  For each diagnosis rendered, the physician is to opine as to whether such low back disorder is a congenital disease, a congenital defect, or an acquired disorder.  The physician is advised that for purposes of VA compensation, a congenital "defect" is defined as a condition that is more or less stationary in nature, whereas a congenital "disease" is defined as a condition capable of improving or deteriorating. 

(c)  For each disorder that is determined to be a congenital defect, the physician is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that this defect was subject to a superimposed disease or injury during service.  If the answer is "Yes," please describe the resultant disability.

(d)  For each disorder that is determined to be a congenital disease, the physician is to opine as to whether such disease clearly and unmistakably existed prior to the Veteran's entry into active duty service. 

If the disease clearly and unmistakably existed prior to service, was it clearly and unmistakably NOT aggravated by military service?  In this context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.  

(e)  For each disorder that is determined to be an acquired disorder, the physician is to opine as to whether such disorder clearly and unmistakably existed prior to the Veteran's entry into active duty service. 

If the disorder clearly and unmistakably existed prior to service, was it clearly and unmistakably NOT aggravated by military service?  In this context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.  

(f)  If the acquired disorder did NOT clearly and unmistakably exist prior to service and/or was NOT clearly and unmistakably not aggravated by service, the physician is to assume that the claimed disorder did not exist prior to service and is to opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's low back disorder was incurred in or is otherwise etiologically related to active military service. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the physician believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


